KRUEGER, Judge.
The conviction is for the possession of whisky in a container to which no stamp was affixed showing the payment of the tax due to the state on said beverage. The punishment assessed is a fine of $200 and confinement in the county jail for a period of six months.
The complaint and information, as well as all other matters of procedure, appear *284to be in regular form. The record is before this court without bills of exception or a statement of facts.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.